Title: From George Washington to David & Francis Clark, 17 September 1790
From: Washington, George
To: Clark, David & Francis

 

Sir,
Mt Vernon Sep: 17th 1790

From the best judgment I can form of the repairs and alterations to be made in my old Coach (under the statement & opinions given in your letter of the 13th instt) I feel most inclined to give you the following directions for your procedure that no delay or disappointment may happen.
The colour is to be as at present; but to be neatly painted and highly varnished.
The Seasons (which are now on the Carriage) is to be continued on the Doors, front & back—and my crest without any cypher is to be on the 4 quarter pannels; all to be enclosed by the original ovals—If it is thought best that the crests should be painted (as Silver does not show on a light ground) they may be painted.
The Seasons (if they should require it, and a masterly hand can be employed) must be repaired, or at least freshned in their appearance to make them corrispond with the fresh painting of the Coach, & as festoons were on the Coach before ought they not [to be there again if the seasons &c. are retained.]
I approve of the pattern sent as lining for the Coach & desire you may use it.
Plated handles to the doors—plated Brace buckles—and plated mouldings around the roof should be added to make one part correspond with the other.
A Glass in front must unquestionable be provided. In all other respects you are to observe the directions which was given when I saw you in Phi.
